Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event on the ground that the jury finding of negligence on the part of the defendants was contrary to and against the weight of the evidence. Memorandum. There is no proof that any improper sawdust or ground cork was used upon the wet floor in the store in question. The most that can be claimed for the evidence is that such might have been used. This is not enough. There must be proof of carelessness on the part of the defendants in putting on the floor a dangerous substance. All concur, (The judgment was for damages for personal injuries sustained by falling on a store floor. The order denied a motion for a new trial on the minutes.) Present—Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.